DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on March 18, 2020. Claims 1-8 are pending and are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to IN 201721033060, filed September 19, 2017.

Claim Objections
Claim 2 is objected to because of the following informalities: the recitation “opposite to centre of gravity…to that of other propeller” appears grammatically incorrect.  Appropriate correction is required.
Claims 3-5 are objected to because of the following informalities: the recitation “closest to perpendicular direction” appears grammatically incorrect.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the recitation “collective speed of co-axial pair located closest to perpendicular direction” appears grammatically incorrect.  Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities: the recitation “located opposite to centre of gravity” appears grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the recitation “at least one propeller of the co-axial pair located opposite to centre of gravity of the failed pair” is vague and indefinite. It is unclear how to determine what is opposite a center of gravity because a center of gravity of a failed pair is a single point in space, and it is impossible to determine “opposite” without some definition of direction or an axis that defines what an opposite relationship is. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.

As to claim 6, the recitation “co-axial pair located opposite to centre of gravity of the failed pair” is vague and indefinite. It is unclear how to determine what is opposite a center of gravity because a center of gravity of a failed pair is a single point in space, and it is impossible to determine “opposite” without some definition of direction or an axis that defines what an opposite relationship is. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.

As to claim 7, the recitation “co-axial pair located opposite to centre of gravity of the failed pair” is vague and indefinite. It is unclear how to determine what is opposite a center of gravity because a center of gravity of a failed pair is a single point in space, and it is impossible to determine “opposite” without some definition of direction or an axis that defines what an opposite relationship is. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al., US 20190256191 A1, hereinafter referred to as Suzuki.
As to claim 1, Suzuki discloses an Unmanned Aerial Vehicle (UAV) comprising: 
at least four arms, each having a proximal end connected to body frame of the UAV and a distal end, wherein distal ends of the at least four arms define a polygon (UAV with four arms connected centrally to body frame – See at least Fig. 1); 
at least four co-axial pairs of contra rotating propellers — one co-axial pair configured at distal end of each of the at least four arms, wherein each propeller has capability of rotating reversibly with associated reversal of direction of thrust (Coaxial pairs of propellers – See at least Figs. 1-2; Rotated in counter direction – See at least Abstract); and 
an autopilot control system that controls rotational direction and speed of the at least four co-axial pairs of propellers to maintain yaw stability, roll stability and pitch stability of the UAV (Controller outputs control instruction in response to abnormal condition, i.e. “autopilot” – See at least Abstract; Balance yaw, roll, and pitch – See at least ¶5); 
wherein in an event of failure of any one co-axial pair out of the at least four co-axial pairs of propellers, the autopilot control system reverses direction of rotation and thereby direction of thrust of at least one propeller of any functional pair (When any rotor becomes abnormal, i.e. event of failure, provide counter direction rotation to stabilize aircraft – See at least Abstract).
As to claim 2, Suzuki discloses in the event of failure of any one co-axial pair, at least one propeller of the co-axial pair located opposite to centre of gravity of the failed pair reverses its direction of rotation to produce opposing thrust to that of other propeller of the same co-axial pair (Failure mode B quadrant 2 clockwise and counterclockwise rotation of propellers of same co-axial pair – See at least ¶138 and Fig. 8).

As to claim 3, Suzuki discloses in the event of failure of any one co-axial pair, at least one propeller of each co-axial pair located closest to perpendicular direction of the failed pair produces additional thrust to stabilize lifting of the UAV (Q1 and Q4, i.e. closest to perpendicular direction of failing Q1, provide thrust to maintain proper operation – See at least ¶138).

As to claim 4, Suzuki discloses in the event of failure of any one co-axial pair, collective speed of co-axial pair located closest to perpendicular direction of the failed pair is adjusted by the autopilot control system to stabilize rolling of the UAV (Balance yaw, roll, and pitch – See at least ¶5; Q1 and Q4, i.e. closest to perpendicular direction of failing Q1, provide thrust to maintain proper operation – See at least ¶138; Examiner notes propeller speed and thrust are inextricably connected.).

As to claim 5, Suzuki discloses collective speed of co-axial pair located closest to perpendicular direction of the failed pair is adjusted to cancel out inadequate thrust and unequal torque generated by rotation of the at least four co-axial pairs of propellers (Q1 and Q4, i.e. closest to perpendicular direction of failing Q1, provide thrust to maintain proper operation – See at least ¶138; Examiner notes propeller speed and thrust are inextricably connected, as are inadequate thrust and unequal torque in order to achieve stability.).

As to claim 6, Suzuki discloses in the event of failure of any one co-axial pair, rotational speed of co-axial pair located opposite to centre of gravity of the failed pair is adjusted by the autopilot control system to stabilize pitch of the UAV (Balance yaw, roll, and pitch – See at least ¶5; Q1 and Q4, i.e. closest to perpendicular direction of failing Q1, provide thrust to maintain proper operation – See at least ¶138; Examiner notes propeller speed and thrust are inextricably connected.).

As to claim 7, Suzuki discloses rotational speed of the co-axial pair located opposite to centre of gravity of the failed pair is adjusted to reverse direction of rotation of each propeller of the same co-axial pair to produce opposing thrusts (Failure mode B quadrant 2 clockwise and counterclockwise rotation of propellers of same co-axial pair – See at least ¶138 and Fig. 8; Examiner notes propeller speed and thrust are inextricably connected.).

As to claim 8, Suzuki discloses in the event of failure of any one co-axial pair, rotational speed of at least one propeller of the functional pairs is adjusted by the autopilot control system to control yaw of the UAV (When any rotor becomes abnormal, i.e. event of failure, provide counter direction rotation to stabilize aircraft – See at least Abstract; Balance yaw, roll, and pitch – See at least ¶5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668